UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2335


DONALD LEON SMILEY,

                Plaintiff - Appellant,

          v.

DAVID STANLEY PARKER; D.O.C., Worldwide Et Al; NATION BANK
OF AMERICA; RICHMOND VIRGINIA FEDERAL BUILDING,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00551-RAJ-FBS)


Submitted:   March 16, 2010                 Decided:   March 19, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Leon Smiley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donald Leon Smiley appeals the district court’s order

dismissing his civil complaint for failure to state a claim on

which relief may be granted.             We have reviewed the record and

find   no   reversible    error.        Accordingly,    we    affirm   for   the

reasons stated by the district court.                Smiley v. Parker, No.

2:09-cv-00551-RAJ-FBS (E.D. Va. Nov. 6, 2009).                We dispense with

oral   argument   because       the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2